Title: From Alexander Hamilton to Gulian Verplanck, 26 March 1792
From: Hamilton, Alexander
To: Verplanck, Gulian



Gentlemen:
Treasury DepartmentMarch 26, 1792

You will please to pay to William Seton Esquire cashier of your institution, fifty thousand dollars to be applied by him towards purchases of the public debt on account of the United States—which shall be covered by a warant in due form. With great consideration,
I have the honor to be, gentlemen,   Your obd’t serv’t
Alexander HamiltonSec’y of the Treasury
Gulian Verplanck, Esq.Cashier of the Bank of New York

 